UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                              __________________

                                  No. 99-10176
                                Summary Calendar
                               __________________

                                  MARGARITA PEREZ,

                                                        Plaintiff-Appellant,

                                       versus

                  WILLIAM HARRINGTON, acting district
                  director of the Dallas Office of the
                Immigration and Naturalization Service,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:98-CV-2309-D)
_________________________________________________________________

                                  February 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Margarita Perez appeals the district court’s dismissal of her

complaint   for    lack      of    subject   matter   jurisdiction.         Legal

conclusions       on        jurisdiction        are   reviewed      de      novo.

Requena-Rodriguez v. Pasquarell, 190 F.3d 299, 302 (5th Cir. 1999).

     Pursuant     to    8    U.S.C.   §    1252(g),   “no   court   shall   have

jurisdiction to hear any cause or claim by or on behalf of any

alien arising from the decision or action by the Attorney General

to commence proceedings, adjudicate cases, or execute removal

orders against any alien under this chapter”. Perez’s complaint

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
arises from the Attorney General’s actions to execute a deportation

order.   The district court concluded properly that it did not have

subject-matter   jurisdiction.        Reno   v.      American-Arab    Anti-

Discrimination Committee, 525 U.S. 471, 119 S. Ct. 936, 940-41

(1999); Alvidres-Reyes v. Reno, 180 F.3d 199, 201, 205 (5th Cir.

1999).

     Perez’s reliance on Hernandez v. Reno, 91 F.3d 776 (5th Cir.

1996), is misplaced.   It was decided prior to the enactment of the

Illegal Immigration Reform and Immigrant Responsibility Act of 1996

and, thus, does not address the scope of the district court’s

jurisdiction   under   §   1252(g)   to   consider    a   challenge   to   a

deportation order.

                                                              AFFIRMED




                                 - 2 -